Citation Nr: 9929087	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1975 to June 
1976.

This appeal arises from rating decisions of the San Juan, 
Puerto Rico, Regional Office (RO).  The issue of whether new 
and material evidence has been received arises from a rating 
decision of September 1995.  The issue of service connection 
for headaches arises from a May 1994 rating decision.  

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
headaches was certified to the Board of Veterans' Appeals 
(Board).  However, for the reasons set forth in the remand 
portion of this decision, the issue to be decided is service 
connection for headaches.  

This decision will address the issue of whether new and 
material has been received to reopen the claim for service 
connection for a psychiatric disability.  The remand portion 
of this decision will address the issue of service connection 
for headaches.


FINDINGS OF FACT

1.  A November 1992 rating decision found that new and 
material evidence had not been received to reopen a claim for 
service connection for a nervous disorder.  The veteran was 
advised of this decision in a November 1992 letter to him.

2.  Evidence received subsequent to the November 1992 
decision is not new and material.



CONCLUSION OF LAW

The November 1992 rating decision is final.  Evidence 
received subsequent to that decision is not new and material, 
and does not serve to reopen the veteran's claim for service 
connection for a psychiatric disability.  38 U.S.C.A. § 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision in November 1983 denied service connection 
for a nervous disorder.  A Board decision in April 1987 
denied service connection for a nervous condition.  A 
confirmed rating decision, dated in November 1992, found that 
new and material evidence had not been received to reopen the 
claim for service connection for a nervous disorder.  The 
veteran was advised of this decision in a letter to him, also 
dated in November 1992.

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
RO's November 1992 rating decision is a final determination 
and was the last decision to address the issue of service 
connection for a nervous disorder, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.

Department of Veterans Affairs (VA) medical records, dated 
from November 1990 to October 1993, were received.  These 
records show evaluation and treatment for headaches and low 
back pain.  They do not address the origin of the veteran's 
psychiatric disorder.  A March 1996 VA medical certificate 
notes rule out major depression with psychotic features and 
rule out schizophrenia paranoid type.  However, this record 
does not relate the veteran's psychiatric problems to 
service.  Additionally, a February 1997 report of a CT 
[computed tomography] of the head and a June 1998 VA 
consultation report were received.  These records address 
headaches and the left leg, and not the origin of the 
veteran's psychiatric disorder.  These VA medical records are 
new only in the sense that they were not previously of 
record.  However, as noted, they do not relate the veteran's 
psychiatric disorder to service and thus are not material to 
the issue of service connection.

The veteran submitted evaluation reports from a private 
physiatrist, dated in May 1995 and February 1996.  However, 
these reports do not specifically address the veteran's 
psychiatric disorder.  The reports note that the veteran 
indicated his complaints dated back to 1975-1976.  However, 
transcription of a lay history is not transformed into 
competent medical evidence because the transcriber is a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Therefore, while these reports may be new since they 
were not previously of record, they are not material since 
they do not provide competent evidence relating the veteran's 
psychiatric disorder to service.

The report of an April 1997 evaluation by a private 
neurologist was submitted.  However, this report addresses 
the origin of the veteran's headaches.  Additionally, a March 
1998 report from a private physician was received.  However, 
this report addresses the facial trauma and the left leg.  
These records are new since they were not previously of 
record.  However, they do not address the etiology of the 
veteran's psychiatric disorder.  Accordingly, they are not 
material to the issue of service connection.  

The evidence that has been received since the last final 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for a psychiatric 
disability.  Either alone or in conjunction with the evidence 
previously of record, the received evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  Therefore, the evidence is not new and 
material.  38 C.F.R. § 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for a psychiatric disability is not 
reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (1998).


ORDER

New and material evidence has not been received and the claim 
for service connection for a psychiatric disability is not 
reopened.


REMAND

The issue certified to the Board was whether new and material 
evidence had been received to reopen a claim for service 
connection for headaches.  Service connection for headaches 
was denied in a May 1984 rating decision.  However, the 
record does not show that the veteran was ever notified of 
this decision and a July 1984 statement of the case that was 
sent to him did not address the denial of service connection 
for headaches.  There were no subsequent decisions to address 
the issue of service connection for headaches.  Since the 
veteran was not notified of the RO's May 1984 decision, it 
never became final.  38 C.F.R. §§ 3.103(e), 3.160(d), 19.193 
(1983).  Therefore, the claim for service connection for 
headaches is still pending and the issue to be decided is 
service connection.  Accordingly, this case must be returned 
to the RO to adjudicate the issue of service connection for 
headaches.  The Board is precluded from addressing the 
service connection issue in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

The RO should adjudicate the claim for 
service connection for headaches.  Any 
evidentiary development that is deemed 
necessary should be conducted.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case that addresses the service connection 
issue and be apprised of the applicable period of time within 
which to respond.  The case should then be returned to the 
Board for further consideration, as appropriate.  The Board 
intimates no opinion as to the outcome of this case.  The 
veteran need take no action unless so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals





